Tom, J.
(dissenting). I respectfully dissent and vote to reverse the hearing court and grant suppression.
Pursuant to a prior order of this Court (210 AD2d 91, lv denied 85 NY2d 863), this appeal was held in abeyance and the matter remanded for a suppression hearing on defendant’s motion to suppress $650 in United States currency seized from his person after his arrest. We also held that defendant failed to raise a privacy interest in certain drugs found nearby and, therefore, had no standing to seek a suppression hearing on that issue.
At the hearing, the arresting officer, Detective Steven Hector, who was experienced in narcotics identification, testified that on November 18, 1989, he observed defendant, in a drug-prone neighborhood, hand a woman an object in exchange for currency. The detective was unable to see the object but believed it to be narcotics because of the manner in which the woman held and looked at the item. Defendant thereafter walked a short distance, removed a plastic bag from somewhere on his person, which the detective had not previously observed, *423placed the bag into some cinder blocks, and walked a few steps away.
Detective Hector immediately arrested defendant, handcuffed him and patted him down for weapons. Once another member of the field team arrived, Detective Hector searched defendant and recovered the $650 in question. The plastic bag was later retrieved and found to contain 62 vials of crack cocaine.
At the hearing, the People conceded that defendant was under arrest when he was handcuffed. The hearing court found, however, that probable cause existed for defendant’s arrest and that the search and seizure of the money from defendant’s person incident to arrest was valid. I disagree.
In People v McRay (51 NY2d 594, 605), the Court of Appeals held that the inference of probable cause arises when, "a trained and experienced officer observes the delivery of one or more glassine envelopes — the 'hallmark’ of a drug transaction — in an area notorious for narcotics activity.”
In the case at bar, the factual circumstances surrounding this single transaction observed by the officer did not raise the level of inference from suspicion to probable cause under the requirements set by McRay. Here, Detective Hector, who was walking across the street at the time of the alleged transaction, never observed the object defendant handed to the unapprehended woman, was unable to hear any part of their conversation, did not see any glassine envelopes, tinfoil or any other telltale sign of a narcotics transaction, and assumed he had viewed an illicit sale because of the manner in which the woman viewed the object after it was handed to her.
Under similar circumstances, the Court of Appeals has held that the fact that defendant passed a small plastic bag (People v Matienzo, 81 NY2d 778) or what appeared to be a "three dollar bag” (People v Leung, 68 NY2d 734) in a drug-prone neighborhood gave the police an objective, credible reason to approach and inquire, and that without additional furtive or evasive behavior by the participants, such transaction does not give rise to probable cause for an arrest.
In People v Shaw (193 AD2d 390, lv denied 82 NY2d 759), this Court held that a series of four exchanges of unidentified objects extracted from a white paper bag for money, observed by an experienced officer in a drug-prone location, created reasonable suspicion of criminality, which was elevated to probable cause when one of the buyers fled from the approaching police (see also, Matter of Kevin W., 188 AD2d 301).
*424In People v Graham (211 AD2d 55, lv denied 86 NY2d 795), police officers observed defendant engage in a series of five transactions in which unidentified individuals approached defendant, who, in exchange for currency, reached into a brown paper bag, took out a small object and handed it to the individual. While this Court held that the visual identification of the object exchanged for money is merely one element in the totality of circumstances to assess probable cause, the persuasive factor in Graham was the succession of five separate exchanges made within a matter of minutes in a drug-infested area.
The factor that distinguishes Graham from this case is that the officer observed only one isolated exchange of an unidentifiable object. As this Court noted in Graham, "[w]hile the observation of one such transaction under these circumstances might leave room for doubt, the observation of the same exchange repeated five times within a matter of minutes removed any such doubt.” (Supra, at 61.)
This is not a case where defendant was engaged in a series of transactions and continually traded objects from a bag for currency. Further, there was no time, and no attempt was made, to observe a method of operation (see, e.g., People v Shaw, supra; People v Graham, supra). Rather, this case consists of the observation of one quick exchange between defendant and an unidentified individual of an undescribed object. Indeed, the officer, unlike in Graham, did not even see defendant remove anything from a bag and only observed the placement of a bag into the cinder blocks a short time after the transaction occurred.
The majority, in finding probable cause, places strong emphasis on the fact that after the transaction, defendant was observed placing a plastic bag, later found to contain crack vials, in a stack of cinder blocks. However, Detective Hector had already concluded that a drug transaction had taken place based upon the "mannerisms” of the female buyer in receiving the article and glancing at it and, further, had already made a determination to arrest defendant prior to observing defendant place the bag in the cinder blocks. It is undisputed that after defendant was placed under arrest, Detective Hector went to assist in a nearby unrelated buy and bust operation before returning to the scene to retrieve the bag to ascertain its contents. Detective Hector testified that he did not know what the bag contained until he looked into it. The fact that the officer placed defendant under arrest without even making an attempt to ascertain the contents of the bag clearly indicates *425that the decision to arrest was made immediately after the observation of a single exchange, and that defendant’s placing of the bag in the cinder blocks was not a factor in the officer’s assessment and determination of probable cause to arrest defendant.
Simply, where the officer’s observations herein may have provided a basis for a "minimal intrusion of approaching to request information” (People v De Bour, 40 NY2d 210, 223), it did not rise to the level of probable cause for arrest (People v Cedeno, 193 AD2d 540, lv denied 82 NY2d 715; Matter of Kevin W., supra; People v Wilson, 175 AD2d 15, lv denied 78 NY2d 1015; People v Washington F., 167 AD2d 554). Accordingly, the $650 should have been suppressed.
Rosenberger and Ross, JJ., concur with Sullivan, J. P.; Tom, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered June 27, 1990, affirmed.